 Case 2:19-cv-08961-MCA-LDW Document 1 Filed 03/26/19 Page 1 of 4 PageID: 1



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY
                                     Newark Division

RICHARD M. ZELMA,                             *
940 Blanch Avenue
Norwood, NJ 07648                             *

                Pro se                        *

       Named Plaintiff,                       *

       v.                                     *       Case No.: ________

LIBERTY POWER CORP., LLC,                     *
2100 W. Cypress Creek Rd, Suite 130
Fort Lauderdale, FL 33309                     *

       Defendant.                             *

   *        *      *      *       *       *       *      *       *       *       *      *       *

                                      NOTICE OF REMOVAL

     TO THE HONORABLE JUDGES OF THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY:

       Defendant Liberty Power Corp., LLC (“Liberty Power”), by and through counsel,

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, hereby removes the above-titled action to the

United States District Court for the District of New Jersey from the Superior Court of New

Jersey, Bergen County, Law Division, and for its Notice of Removal further states as follows:

       1.       On March 5, 2019, Plaintiff Richard Zelma (“Plaintiff”) filed his Complaint,

Docket No.: BER-L-001776-19.

       2.       This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1331,

due to Plaintiff’s claim arising under federal law.

       3.       Federal courts retain jurisdiction over cases where “federal law creates the cause of

action asserted.” Gunn v. Minton, 568 U.S. 251, 257 (2013). The complaint alleges, inter alia,
 Case 2:19-cv-08961-MCA-LDW Document 1 Filed 03/26/19 Page 2 of 4 PageID: 2



violations of the Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227, et seq.

(Complaint ¶¶ 58, 61). Plaintiff’s Complaint raises a federal question that is actually disputed.

The Supreme Court has held that federal and state courts have concurrent jurisdiction over private

suits arising under the TCPA. Mims v. Arrow Fin. Services, LLC, 565 U.S. 368, 376 (2012). Thus,

removal is warranted, as this Court has original jurisdiction over the action pursuant to 28 U.S.C.

§ 1331.

       4.      This Court also has supplemental jurisdiction over the state law claims pursuant to

28 U.S.C. § 1367(a). Plaintiff’s state law claim under the New Jersey Consumer Fraud Act

(N.J.S.A. §§ 56:8–1) is “so related to the [federal law claim] . . . that they form part of the same

case or controversy under Article III of the United States Constitution.” 28 U.S.C. § 1367(a); see

also Zitter v. Petruccelli, 213 F. Supp. 3d 698, 704 (D. N.J. 2016).

       5.      The Notice of Removal is timely pursuant to 28 U.S.C. § 1446(b) because it is filed

within 30 days of Liberty Power being served on March 12, 2019.

       6.      Venue is proper under 28 U.S.C. § 1441(a) because this Court is the United States

District Court for the district embracing the place where the removed case was pending.

       7.      Pursuant to 28 U.S.C. § 1446(a), a true and correct copy of all process, pleadings,

and orders from the state court action received to date are being filed with this Notice of Removal,

attached hereto as Exhibit A.

          8.   Pursuant to 28 U.S.C. § 1446(d), counsel for Liberty Power will promptly file a

notice of this Notice of Removal in the Superior Court of New Jersey, Bergen County, Law

Division, attached as Exhibit B.

          9.   Pursuant to Civ. RULE 5(e)(1), a completed civil cover sheet and copies required

to be filed pursuant to 28 U.S.C. § 1446(a) are being furnished to the Clerk.



                                                 2
Case 2:19-cv-08961-MCA-LDW Document 1 Filed 03/26/19 Page 3 of 4 PageID: 3




Dated: March 26, 2019             Respectfully submitted,


                                  ECKERT SEAMANS CHERIN
                                  & MELLOTT, LLC

                                  /s/ Nicholas M. Gaunce
                                  Nicholas M. Gaunce




                                     3
    Case 2:19-cv-08961-MCA-LDW Document 1 Filed 03/26/19 Page 4 of 4 PageID: 4



                      CERTIFICATE OF FILING AND SERVICE

        I HEREBY CERTIFY that I caused a true and accurate copy of the foregoing to be filed
electronically through the Court’s e-Courts system and served upon the below by e-mail and
regular mail:

                            Richard Zelma
                            940 Blanch Avenue
                            Norwood, NJ 07648
                            tcpalaw@optonline.net
                            Appearing pro se



                                                 /s/ Nicholas M. Gaunce
                                                   Nicholas M. Gaunce


 




                                             4
